Citation Nr: 0603689	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
bilateral hearing loss, effective from September 10, 2001.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected hearing loss for separate periods of time, 
from September 10, 2001, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In October 2004, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, his claim for a compensable initial evaluation 
for bilateral hearing loss was denied in an August 2005 
rating decision.  The case was returned to the Board in 
October 2005 and the veteran now continues his appeal. 


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran was prescribed hearing aids for each ear and that as 
of September 10, 2001, his service-connected bilateral 
sensorineural hearing loss was manifested by an average pure 
tone threshold no worse than 54 decibels in the right ear, 
and no worse than 45 decibels in the left ear, and a speech 
recognition ability no worse than 80 percent in the right ear 
and no worse than 92 percent in the left ear.

2.  The veteran currently has Level I hearing in the right 
ear and Level I hearing in the left ear; his hearing is no 
worse than Level III in his right ear and no worse than Level 
I in his left ear for the period from September 10, 2001 to 
the present.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss for the period from September 10, 2001 to the 
present time have not been met.  38 U.S.C.A. § 1155 (West 
2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in September 2001.  He was 
notified of the provisions of the VCAA in correspondence 
dated in September 2001 and November 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant medical records showing the current state of his 
hearing disability have been obtained and associated with the 
evidence.  He was provided with a VA audiological examination 
to assess his hearing loss in May 2005.  Furthermore, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual background and analysis

The report of a May 2002 VA audiological examination shows 
that on objective testing his pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
40
25
45
55
40
41
LEFT
15
20
40
55
50
41

Speech audiometry revealed a speech recognition ability of 80 
percent in the right ear and 96 percent in the left ear.  

The report of a private audiological test conducted in March 
2004 noted that the veteran had mild-to-moderate 
sensorineural hearing loss in the left ear and moderate-to-
moderately severe sensorineural hearing loss in the right 
ear.  The report is significant for showing that hearing aids 
were recommended for the veteran.

The transcript of a May 2004 hearing before the Board shows 
that the veteran testified that he was able to usually hear 
only half of what was said to him because of his hearing 
loss.  He also stated that although he was provided with 
hearing aids from VA, he did not like to use them because 
they were uncomfortable and distorted his perceptions of 
sounds.  

On the authorized VA audiological evaluation of the veteran's 
hearing acuity in May 2005, his pure tone thresholds, in 
decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
45
55
60
55
54
LEFT
25
25
40
60
55
45

Speech audiometry revealed a speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  
Regarding the April 2004 private audiology examination, the 
VA audiologist noted that the results were measured under 
non-VA criteria used by the American Academy of 
Otolaryngology.   

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2005).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the 
present case, the evidence demonstrates that an exceptional 
level of impaired hearing does not exist and therefore 38 
C.F.R. § 4.86 is not applicable to this claim.



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2005))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The results of the May 2002 VA audiological examination 
demonstrate that the veteran had an average pure tone 
threshold of 41 decibels in his right ear, 41 decibels in his 
left ear, with speech recognition of 80 percent in his right 
ear and 96 percent in his left ear.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level III and his left ear is at Level I.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.  

The results of the May 2005 VA examination demonstrate that 
the veteran had an average pure tone threshold of 54 decibels 
in his right ear, 45 decibels in his left ear, with speech 
recognition of 84 percent for the right ear and 92 percent for 
the left ear.  Evaluating this test score based on Table VI, 
the veteran's right ear hearing acuity is at Level II and his 
left ear is at Level I.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.  

The objective evidence demonstrates that the veteran's 
service-connected bilateral hearing loss is not manifested by 
a level of impaired hearing acuity at any time since service 
connection for bilateral hearing loss went into effect on 
September 10, 2001, that would warrant the assignment of a 
compensable evaluation for this period.  Therefore, his claim 
for an initial compensable evaluation for this disability 
must be denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable initial evaluation for bilateral hearing loss 
for the period from September 10, 2001 to the present is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


